 

Exhibit 10.1

 

TRANSACTION SUPPORT AGREEMENT (RECAPITALIZATION)

 

This TRANSACTION SUPPORT AGREEMENT (RECAPITALIZATION) (as amended, modified or
supplemented from time to time, this “Agreement”) is entered into as of
September 16, 2013, by and among (i) Interactive Network, Inc., a Nevada
corporation (“INI”), FriendFinder Networks Inc., a Nevada corporation (“FFN”
and, collectively with INI, the “Issuers”), and each of the undersigned entities
listed as guarantors (collectively, the “Guarantors” and, together with Issuers,
the “Company”), (ii) each of the undersigned holders (the “Consenting First Lien
Noteholders”) of the 14% Senior Secured Notes due 2013 (the “First Lien Notes”),
issued pursuant to that certain Indenture (as amended, modified or supplemented
prior to the date hereof, the “First Lien Indenture”), dated as of October 27,
2010 with U.S. Bank National Association serving as Indenture Trustee (the
“First Lien Indenture Trustee”), and (iii) each of the undersigned holders (the
“Consenting Second Lien Noteholders”) of (a) the 14% Cash Pay Secured Notes Due
2013 (the “Cash Pay Second Lien Notes”), issued pursuant to that certain
Indenture dated as of October 27, 2010 (as amended, modified or supplemented
prior to the date hereof, the “Cash Pay Second Lien Indenture”) with U.S. Bank
National Association serving as Indenture Trustee (the “Second Lien Cash Pay
Indenture Trustee”), if any, and (b) the 11.5% Non-Cash Pay Secured Notes Due
2014 (the “Non-Cash Pay Second Lien Notes” and together with the Cash Pay Second
Lien Notes, the “Second Lien Notes”), issued pursuant to the Indenture dated as
of October 27, 2010 (as amended, modified or supplemented prior to the date
hereof, the “Non-Cash Pay Second Lien Indenture” and together with the Cash Pay
Second Lien Indenture, the “Second Lien Indentures”) with U.S. Bank National
Association serving as Indenture Trustee (the “Second Lien Non-Cash Pay
Indenture Trustee” and together with the Second Lien Cash Pay Indenture Trustee,
the “Second Lien Indenture Trustees”). Issuers, Guarantors, Consenting First
Lien Noteholders and Consenting Second Lien Noteholders are each referred to
herein as a “Party” and collectively referred to as the “Parties”.

 

WHEREAS, prior to the date hereof, the Parties have engaged in good faith
negotiations regarding the terms of a financial transaction pursuant to the
terms and conditions of this Agreement and the various exhibits and schedules
hereto that are incorporated herein;

 

WHEREAS, the Parties have agreed to the terms of a recapitalization transaction
for the Company (the “Recapitalization Transaction”) which the Parties intend to
consummate through the filing of chapter 11 cases by the Company in the
Bankruptcy Court, which cases will be filed for the purpose of consummating the
Recapitalization Transaction (the “Bankruptcy Cases”) and the confirmation of a
plan of reorganization containing terms and conditions materially consistent
with those set forth on Exhibit A hereto (the “Plan Term Sheet”), with such
other terms as are reasonably acceptable to the Required Consenting Parties and
the Company (the “Recapitalization Transaction Terms”);

 

WHEREAS, as of the date hereof, pursuant to the First Lien Indenture and the
First Lien Notes, the Company is indebted to holders of the First Lien Notes
(“First Lien Noteholders”) in the principal amount of $234,297,907.80, plus
contractual interest and certain premiums, fees, costs and expenses under the
First Lien Indenture;

 

 
 

--------------------------------------------------------------------------------

 

 

WHEREAS, as of the date hereof, the Consenting First Lien Noteholders are the
beneficial owners or advisors or investment managers for the beneficial owners
of at least 80% of the outstanding First Lien Noteholder Claims;

 

WHEREAS, as of the date hereof, pursuant to the Cash Pay Second Lien Indenture
and the Cash Pay Second Lien Notes, the Company is indebted to holders of the
Cash Pay Second Lien Notes (the “Cash Pay Second Lien Noteholders”) in the
aggregate principal amount of $9,600,000, plus contractual interest and certain
fees and expenses under the Cash Pay Second Lien Indenture; and pursuant to the
Non-Cash Pay Second Lien Indenture and the Non-Cash Pay Second Lien Notes, the
Company is indebted to holders of the Non-Cash Pay Second Lien Notes (the
“Non-Cash Pay Second Lien Noteholders,” and together with the Cash Pay Second
Lien Noteholders, the “Second Lien Noteholders”) in the aggregate principal
amount of $320,000,000, plus contractual interest and certain fees and expenses
under the Non-Cash Pay Second Lien Indenture;

 

WHEREAS, as of the date hereof, the Consenting Second Lien Noteholders are the
beneficial owners or advisors or investment managers for the beneficial owners
of at least 78% of the outstanding principal amount of the Second Lien Notes;

 

WHEREAS, certain Events of Default (as defined therein) have occurred and are
continuing under each of the First Lien Indenture and the Second Lien
Indentures;

 

WHEREAS, certain of the First Lien Noteholders previously have agreed to forbear
from the exercise of their rights and remedies pursuant to that certain
Forbearance Agreement entered into on or about November 5, 2012, as amended by
the First Amendment to Forbearance Agreement dated February 4, 2013, the Second
Amendment to Forbearance Agreement dated May 6, 2013, the Third Amendment to
Forbearance Agreement dated June 7, 2013, and the Fourth Amendment to
Forbearance Agreement dated July 1, 2013 (collectively, the “Prior Forbearance
Agreement”), which Prior Forbearance Agreement expired on July 31, 2013;

 

WHEREAS, on August 5, 2013, the First Lien Indenture Trustee accelerated the
First Lien Notes, thereby triggering the obligation of the Company to pay to all
holders of First Lien Notes all of the outstanding amounts thereunder including,
without limitation, the Applicable Prepayment Premium (as defined in the First
Lien Indenture);

 

WHEREAS, also on August 5, 2013, certain of the First Lien Noteholders agreed to
forbear from the exercise of their rights and remedies pursuant to that certain
Forbearance Agreement entered into on August 5, 2013 (the “Forbearance
Agreement”), which Forbearance Agreement has since expired;

 

WHEREAS, on August 7, 2013, the Second Lien Cash Pay Indenture Trustee
accelerated the Cash Pay Second Lien Notes and agreed to forbear from the
exercise of their rights and remedies pursuant to a forbearance agreement
delivered concurrently therewith which has since expired;

 

WHEREAS, on August 27, 2013, the Issuers entered into a Settlement Term Sheet
(Bell/Staton) (the “Bell/Staton Settlement Agreement”) a copy of which is
attached hereto as Exhibit D, which sets forth the resolution of various matters
related to the claims against (including the claims related to the Cash Pay
Second Lien Notes) and interests in the Debtors held by Marc H. Bell (“Bell”),
Daniel C. Staton (“Staton”) and certain related parties (the “Bell/Staton
Parties”), which Bell/Staton Settlement Agreement was consented to by the
Consenting First Lien Noteholders and the Consenting Second Lien Noteholders and
will be incorporated into the Plan; and

 

 
2 

--------------------------------------------------------------------------------

 

 

WHEREAS, the Parties have agreed to support the Recapitalization Transaction on
the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each Party agrees as
follows:

 

1.             Definitions. In addition to the terms that are defined in the
preamble and recitals set forth above, the following terms shall have the
following definitions:

 

“Agreement” has the meaning set forth in the Preamble.

 

“Agreement Termination Date” has the meaning set forth in Section 4 hereto.

 

“Agreement Termination Event” has the meaning set forth in Section 4 hereto.

 

“Bankruptcy Cases” has the meaning set forth in the Recitals.

 

“Bankruptcy Code” means title 11 of the United States Code §§ 101, et seq.

 

“Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware or such other jurisdiction as is acceptable to the Required Consenting
Parties and the Company.

 

“Bell” has the meaning set forth in the Recitals.

 

“Bell/Staton Parties” has the meaning set forth in the Recitals.

 

“Bell/Staton Settlement Agreement” has the meaning set forth in the Recitals.

 

“Business Day” means any day other than Saturday, Sunday and any day that is a
legal holiday or a day on which banking institutions in New York, New York are
authorized by law or governmental action to close.

 

“Cash Collateral Order” means an order entered by the Bankruptcy Court
authorizing the Company to use cash collateral and granting adequate protection
to the First Lien Notes on terms and conditions reasonably acceptable to the
Required Consenting First Lien Noteholders and the Company and granting adequate
protection and other relief to the Second Lien Notes acceptable to the
Consenting Second Lien Noteholders and the Company consistent with the terms of
the Intercreditor Agreement.

 

“Cash Pay Second Lien Indenture” has the meaning set forth in the Preamble.

 

“Cash Pay Second Lien Noteholders” has the meaning set forth in the Recitals.

 

“Cash Pay Second Lien Notes” has the meaning set forth in the Preamble.

 

“Claims” shall have the meaning set forth under the Bankruptcy Code.

 

 
3 

--------------------------------------------------------------------------------

 

 

“Company” has the meaning set forth in the Preamble.

 

“Confirmation Order” means an order entered by the Bankruptcy Court confirming
the Plan, including all exhibits, appendices and related documents, in form and
substance reasonably acceptable to the Required Consenting Parties and the
Company which order is not subject to stay.

 

“Consenting First Lien Noteholders” has the meaning set forth in the Preamble.

 

“Consenting Second Lien Noteholders” has the meaning set forth in the Preamble.

 

“Disclosure Statement” means the disclosure statement related to the Plan, which
is materially consistent with the Plan Term Sheet and is otherwise on terms and
conditions reasonably acceptable to the Required Consenting Parties and the
Company.

 

“Disclosure Statement Order” means the order entered by the Bankruptcy Court
approving the Disclosure Statement and the solicitation of votes on the Plan,
which order shall be materially consistent with the Plan Term Sheet and
otherwise in form and substance reasonably acceptable to the Required Consenting
Parties and the Company.

 

“Effective Date” means the date on which the Plan becomes effective in
accordance with its terms.

 

“Equity” means, collectively, the existing shares of capital stock of FFN and
all options and warrants to acquire shares of capital stock of FFN, and other
securities convertible into shares of capital stock of FFN.

 

“FFN” has the meaning set forth in the Preamble.

 

“First Amendment to Forbearance Agreement” has the meaning set forth in Section
2(b) hereto.

 

“First Lien Indenture” has the meaning set forth in the Preamble.

 

“First Lien Indenture Trustee” has the meaning set forth in the Preamble.

 

“First Lien Noteholder Claims” means all claims arising under or relating to the
First Lien Notes and the First Lien Indenture and all agreements and instruments
relating to the foregoing.

 

“First Lien Noteholders” has the meaning set forth in the Recitals.

 

“First Lien Notes” has the meaning set forth in the Preamble.

 

“Forbearance Agreement” has the meaning set forth in the Recitals.

 

“Guarantors” has the meaning set forth in the Preamble.

 

“INI” has the meaning set forth in the Preamble.

 

“Intercreditor Agreement” means that certain Intercreditor and Subordination
Agreement dated as of October 27, 2010 among the Issuers, the First Lien
Indenture Trustee, and the Second Lien Indenture Trustees.

 

“Issuers” has the meaning set forth in the Preamble.

 

“Joinder” means a document substantially in the form of Exhibit C.

 

 
4 

--------------------------------------------------------------------------------

 

 

“Milestones” has the meanings set forth in the Plan Term Sheet.

 

“New First Lien Notes” means those new first lien notes to be issued in
connection with the Recapitalization Transaction, the terms and conditions of
which shall be materially consistent with the terms and conditions set forth on
Exhibit B hereto and otherwise reasonably acceptable to the Required Consenting
Parties and the Company.

 

“Non-Cash Pay Second Lien Indenture” has the meaning set forth in the Preamble.

 

“Non-Cash Pay Second Lien Noteholders” has the meaning set forth in the
Recitals.

 

“Non-Cash Pay Second Lien Notes” has the meaning set forth in the Preamble.

 

“Other Transaction” means a merger or other change in control transaction that
is approved in writing by the Required Consenting Parties and the Company.

 

“Outside Date” means January 31, 2014.

 

“Party” has the meaning set forth in the Preamble.

 

“Person” means an individual, a partnership, a joint venture, a limited
liability company, a corporation, a trust, an unincorporated organization, a
group or any legal entity or association.

 

“Petition Date” means the date the Bankruptcy Cases are commenced.

 

“Plan” means a plan of reorganization for the Company that incorporates the
terms set forth in the Plan Term Sheet and such other terms and conditions as
are reasonably acceptable to the Required Consenting Parties and the Company.

 

“Plan Documents” means the Plan, the Disclosure Statement, the related
solicitation documents, the Confirmation Order and all other documents or
agreements that are necessary to implement the Recapitalization Transaction
Terms; provided that each of the foregoing documents shall be consistent in all
material respects with the Recapitalization Transaction Terms and otherwise in
form and substance reasonably acceptable to the Required Consenting Parties and
the Company.

 

“Plan Term Sheet” has the meaning set forth in the Recitals.

 

“Prior Forbearance Agreement” has the meaning set forth in the Recitals.

 

“Recapitalization Transaction” has the meaning set forth in the Recitals.

 

“Recapitalization Transaction Terms” has the meaning set forth in the Recitals.

 

“Required Consenting First Lien Noteholders” means the Consenting First Lien
Noteholders holding a majority in aggregate principal amount of the First Lien
Notes held by all Consenting First Lien Noteholders as set forth on the
signature page(s) hereto including First Lien Notes covered by any Joinder
executed and delivered as of the date of the applicable action or consent.

 

“Required Consenting Parties” means the Required Consenting First Lien
Noteholders and the Required Consenting Second Lien Noteholders.

 

 
5 

--------------------------------------------------------------------------------

 

 

“Required Consenting Second Lien Noteholders” means the Consenting Second Lien
Noteholders holding at least a majority in aggregate principal amount of the
Second Lien Notes held by all Consenting Second Lien Noteholders as set forth on
the signature page(s) hereto including Second Lien Notes covered by any Joinder
executed and delivered as of the date of any applicable action or consent.

 

“Second Lien Cash Pay Indenture Trustee” has the meaning set forth in the
Preamble.

 

“Second Lien Indentures” has the meaning set forth in the Preamble.

 

“Second Lien Indenture Trustees” has the meaning set forth in the Preamble.

 

“Second Lien Non-Cash Pay Indenture Trustee” has the meaning set forth in the
Preamble.

 

“Second Lien Noteholder Claims” means all claims arising under or relating to
the Second Lien Notes and the Second Lien Indentures, and all agreements and
instruments relating to the foregoing.

 

“Second Lien Noteholders” has the meanings set forth in the Recitals.

 

“Second Lien Notes” has the meaning set forth in the Preamble.

 

“Solicitation” means solicitation of votes for the Plan pursuant to applicable
bankruptcy law, which is materially consistent with the Plan Term Sheet and
otherwise in form and substance reasonably acceptable to the Required Consenting
Parties and the Company.

 

“Staton” has the meaning set forth in the Recitals.

 

“Transfer” has the meaning set forth in Section 5(a) hereto.

 

2.     Commitment of Consenting First Lien Noteholders and Consenting Second
Lien Noteholders.

 

(a)     Subject to the terms and conditions of this Agreement, including without
limitation the Company’s obligation to fulfill the terms and conditions set
forth in the Plan Term Sheet and for so long as no Agreement Termination Event
has occurred, each Consenting First Lien Noteholder (severally and not jointly)
and each Consenting Second Lien Noteholder (severally and not jointly), on his,
her or its behalf and on behalf of his, her or its controlled affiliates, and in
all of his, her or its capacities, agrees that:

 

(i)      (A) so long as its vote has been properly solicited in accordance with
applicable law, and subject to Section 24 hereof, such Consenting First Lien
Noteholder or Consenting Second Lien Noteholder will timely vote all respective
claims and/or rights against, or interests in, the Company (including, without
limitation, all First Lien Noteholder Claims, Second Lien Noteholder Claims and,
to the extent applicable, Equity interests) to accept the Plan and support
approval of the Disclosure Statement, (B) he, she or it will negotiate in good
faith definitive Plan Documents, (C) he, she or it will affirmatively grant (or,
if applicable, not opt-out) of providing the releases provided for in the Plan,
and (D) he, she or it will not (x) vote against the Plan or agree to, consent
to, or provide any direct or indirect support for any plan of reorganization
other than the Plan, (y) object to or otherwise commence any proceeding or
oppose or alter any of the terms of the Disclosure Statement or Plan or take any
other action that is materially inconsistent with the approval of the Disclosure
Statement or Plan in the Bankruptcy Cases, or (z) withdraw, change or revoke
his, her or its vote in favor of the Plan; and

 

 
6 

--------------------------------------------------------------------------------

 

 

(ii)     to the extent such Consenting First Lien Noteholder or Consenting
Second Lien Noteholder is or becomes the beneficial owner of any Second Lien
Noteholder Claims or First Lien Noteholder Claims, respectively, or is or
becomes the nominee, investment manager or advisor for a beneficial holder of
any Second Lien Noteholder Claims or First Lien Noteholder Claims, respectively,
such Consenting First Lien Noteholder or Consenting Second Lien Noteholder shall
bound by the terms of this Agreement as a Consenting Second Lien Noteholder or
Consenting First Lien Noteholder, as applicable.

 

(b)     [Intentionally Omitted.]

 

3.     Commitment of the Company.

 

(a)     Subject to the terms and conditions of this Agreement and for so long as
no Agreement Termination Event has occurred and subject to paragraph 10 hereof,
the Company agrees to:

 

(i)      use its commercially reasonable best efforts to prepare for the
Recapitalization Transaction, such preparation to include (but not be limited
to) the negotiation and drafting of definitive documentation to implement the
Recapitalization Transaction, the preparation of the Plan Documents and (when
appropriate) the timely filing of such Plan Documents in the Bankruptcy Cases,
and the pursuit of such other matters necessary or appropriate to prepare for
the consummation of the Recapitalization Transaction, and preparation for the
Bankruptcy Cases, commencing on the date hereof and proceeding expeditiously
hereafter with respect to the Recapitalization Transaction;

 

(ii)     take any and all commercially reasonable actions in furtherance of the
Recapitalization Transaction including but not limited to preparing first day
bankruptcy motions and applications and Plan Documents materially consistent
with the Plan Term Sheet and otherwise on terms reasonably acceptable to the
Required Consenting Parties and the Company in advance of the dates specified in
the Milestones;

 

(iii)    in the event that the Company has commenced any Bankruptcy Cases,
(A) subject to clause (B) below, file with the Bankruptcy Court first day
pleadings and applications consistent with the Recapitalization Transaction
Terms within one (1) Business Day of the Petition Date; (B) file the Plan and
Disclosure Statement with the Bankruptcy Court no later than ten (10) Business
Day after the Petition Date, (C) take all commercially reasonable actions
necessary to meet the Milestones; and (D) take any and all commercially
reasonable actions in furtherance of obtaining approval of the Cash Collateral
Order;

 

(iv)    use commercially reasonable efforts to promptly and expeditiously obtain
any and all required governmental, regulatory and/or third-party approvals for
the Recapitalization Transaction;

 

 
7 

--------------------------------------------------------------------------------

 

 

(v)     provide draft copies of all Plan Documents, “first day” motions or
applications and use commercially reasonable efforts to provide drafts of any
other documents the Company intends to file with the Bankruptcy Court to the
designated legal counsel for the Consenting First Lien Noteholders and the
Consenting Second Lien Noteholders prior to the date when the Company intends to
file such document and shall consult in good faith with such counsel regarding
the form and substance of any such proposed filing; provided, however, the
Company will not be in breach of this provision by failing to provide to counsel
to the Consenting First Lien Noteholders or the Consenting Second Lien
Noteholders drafts of motions or pleadings that seek emergency or expedited
relief; and

 

(vi)    use its commercially reasonable best efforts to proceed in good faith to
avoid the occurrence of any event that may constitute an Agreement Termination
Event.

 

(b)     In the event that the Company has commenced any Bankruptcy Cases, for so
long as no Agreement Termination Event has occurred, the Company shall not, and
shall not agree to, consent to, provide any support to, participate in the
formulation of or seek Bankruptcy Court approval of, (i) any sale of assets
and/or stock (whether such sale is implemented pursuant to section 363 of the
Bankruptcy Code, a chapter 11 plan or otherwise), (ii) any plan of
reorganization or (iii) any liquidation (either under chapter 7 or chapter 11 of
the Bankruptcy Code) in respect of the Company, other than as contemplated in
the Recapitalization Transaction Terms or an Other Transaction (each, an
“Alternative Bankruptcy Transaction”); provided, however, that if at any time
after the Petition Date, the Company (A) receives, in writing, an unsolicited
proposal for an Alternative Bankruptcy Transaction and (B) the Company
reasonably determines (after consultation with its legal counsel and financial
advisor and with the Required Consenting Parties) that (1) such Alternative
Bankruptcy Transaction is reasonably likely to be consummated in a timely manner
and represents a higher and/or better transaction for the Company than the
Recapitalization Transaction Terms, and (2) continued support of the Plan
pursuant to this Section 3(b) of the Agreement would be inconsistent with the
exercise of its fiduciary duties, it shall be permitted to withdraw its support
for the Plan and shall be entitled to terminate the Agreement upon prompt
written notice to the other Parties. For the avoidance of doubt, any termination
of this Agreement pursuant to this Section 3(b) will be considered an Agreement
Termination Event.

 

(c)     Each of the Issuers and Guarantors shall:

 

(i)      concurrently with such Party’s execution and delivery of this Agreement
pay the retainers specified in clause (b)(iii) of Section 22 to the extent not
previously paid; and

 

(ii)     promptly deliver to each of the Parties copies of any notices received
by the Company pursuant to Section 4.

 

4.     Termination. This Agreement shall be terminated upon the occurrence of
any of the following events (each an “Agreement Termination Event”):

 

 
8 

--------------------------------------------------------------------------------

 

 

(a)     the mutual written consent of the Issuers, the Required Consenting First
Lien Noteholders and the Required Consenting Second Lien Noteholders;

 

(b)     after the commencement of Bankruptcy Cases, by the Company upon written
notice to the other Parties that it is exercising its fiduciary obligations
consistent with this Agreement and terminating this Agreement in accordance with
Section 3(b);

 

(c)     automatically upon the closing of an Other Transaction or upon the
Effective Date of the Plan and the making of the distributions consistent with
the Plan;

 

(d)     automatically upon the occurrence of the Outside Date;

 

(e)     prior to the Petition Date, by (x) the Company by written notice of
termination to the other Parties, or (y) the Required Consenting First Lien
Noteholders or the Required Consenting Second Lien Noteholders by written notice
of termination to the Issuers, in either case upon:

 

(i)      the issuance of an order by any court of competent jurisdiction or
other competent governmental or regulatory authority making illegal or otherwise
restricting, preventing or prohibiting the Recapitalization Transaction; or

 

(ii)     the occurrence of a material breach by any other Party of any of his,
her or its obligations, covenants or commitments as set forth in this Agreement,
which breach has or could reasonably be expected to have a material adverse
effect on the Company, the Consenting First Lien Noteholders or the Consenting
Second Lien Noteholders, as applicable, and any such breach is not cured within
three (3) Business Days after receipt of written notice of such breach from the
Company, the Required Consenting First Lien Noteholders or the Required
Consenting Second Lien Noteholders; provided, however, that a Party may not
terminate this Agreement on account of his, her or its own material breach;

 

(iii)    holders of at least (x) 80% in principal amount of outstanding First
Lien Notes, and (y) 78% in principal amount of outstanding Second Lien Notes
fail to execute and deliver to the Company counterpart signature pages of this
Agreement or a Joinder to this Agreement by September 16, 2013; or

 

(iv)    the commencement of a voluntary or involuntary bankruptcy case (to the
extent the involuntary case is not dismissed within sixty (60) days of the
filing thereof) of INI, FFN or any Guarantor other than the Bankruptcy Cases;

 

(f)     prior to the Petition Date, by any of the Required Consenting First Lien
Noteholders or the Required Consenting Second Lien Noteholders by written notice
of termination to the Issuers upon:

 

(i)      the failure of the Company to timely pay the retainers set forth in
clause (b)(iii) of Section 22;

 

 
9 

--------------------------------------------------------------------------------

 

 

(ii)      INI, FFN or any Guarantor making an assignment for the benefit of
creditors;

 

(iii)     INI, FFN or any Guarantor fails to execute and deliver to the
Consenting First Lien Noteholders and the Consenting Second Lien Noteholders
counterpart signature pages of this Agreement by September 16, 2013; or

 

(iv)     The failure of the Company to commence the Bankruptcy Cases by
September 23, 2013;

 

(g)     on or after the Petition Date, immediately and automatically, without
notice, upon the occurrence of any of the following events; provided, that, none
of the following events shall constitute an Agreement Termination Event if,
within three (3) Business Days of such occurrence, the Required Consenting First
Lien Noteholders and Required Consenting Second Lien Noteholders by written
notice to the Issuers waive such Agreement Termination Event, in which case such
Agreement Termination Event shall be deemed to have not occurred:

 

(i)      the occurrence of a material breach by the Company of any of its
obligations, covenants or commitments as set forth in this Agreement, which
breach has or could reasonably be expected to have a material adverse effect on
the Consenting First Lien Noteholders or the Consenting Second Lien Noteholders,
as applicable;

 

(ii)     the Plan shall have been modified or amended by the Company in a manner
materially inconsistent with the Recapitalization Transaction Terms and without
the consent of the Required Consenting First Lien Noteholders and the Required
Consenting Second Lien Noteholders;

 

(iii)    the Bankruptcy Court shall have entered an order invalidating,
disallowing, limiting or otherwise providing relief against the interests of any
First Lien Noteholders or Second Lien Noteholders or any of the trustees of the
First Lien Indenture or Second Lien Indentures with respect to any First Lien
Noteholder Claims or the Second Lien Noteholder Claims or the priority,
enforceability or validity of the liens securing the claims arising under the
First Lien Indenture or either of the Second Lien Indentures;

 

(iv)    a Milestone has not been met;

 

(v)     the occurrence of an event of default under the Cash Collateral Order
that has not been timely cured in accordance therewith;

 

(vi)    any of the following shall have occurred: (a) the Company or any of its
affiliates shall have filed any motion, application, adversary proceeding or
cause of action (x) challenging the validity, enforceability, perfection or
priority of, or seeking avoidance or subordination of the claims arising under
or the liens securing, the obligations in favor of the First Lien Noteholders or
Second Lien Noteholders or (y) otherwise seeking to impose liability upon or to
enjoin the First Lien Noteholders or the Second Lien Noteholders, or any of
them; or (b) the Company or any of its affiliates shall have supported any
application, adversary proceeding or cause of action referred to in the
immediately preceding clause (a) filed by a third party, or consents to the
standing of any such third party; or

 

 
10 

--------------------------------------------------------------------------------

 

 

(vii)   the Company shall have filed any motion or pleading with the Bankruptcy
Court that is not consistent in any material respect with this Agreement,
including the Recapitalization Transaction Terms, and such motion or pleading
has not been withdrawn prior to the earlier of (i) two (2) business days of the
Issuers receiving notice from either of the Required Consenting First Lien
Noteholders or the Required Consenting Second Lien Noteholders that such motion
or pleading is inconsistent with this Agreement or the Recapitalization
Transaction Terms, and (ii) entry of an order of the Bankruptcy Court approving
such motion or pleading; or

 

(h)     on or after the Petition Date, immediately and automatically, without
notice, upon the occurrence of any of the following events; provided, that, none
of the following events shall constitute an Agreement Termination Event if,
within three (3) Business Days of such occurrence, the Company by written notice
to the other Parties and the Required Consenting First Lien Noteholders and
Required Consenting Second Lien Noteholders by written notice to the Issuers
waive such Agreement Termination Event, in which case such Agreement Termination
Event shall be deemed to have not occurred:

 

(i)      the occurrence of a material breach by any other Party of any of his,
her or its obligations, covenants or commitments as set forth in this Agreement,
which breach has or could reasonably be expected to have a material adverse
effect on the Company, the Consenting First Lien Noteholders or the Consenting
Second Lien Noteholders, as applicable, and any such breach is not cured within
three (3) Business Days after receipt of written notice of such breach from the
Company, the Required Consenting First Lien Noteholders or the Required
Consenting Second Lien Noteholders; provided, however, that a Party may not
terminate this Agreement on account of his, her or its own material breach;

 

(ii)     the Bankruptcy Court shall have entered an order appointing a trustee
or an examiner with expanded powers in the Bankruptcy Cases;

 

(iii)    the Bankruptcy Court shall have entered an order terminating or
modifying the exclusive right of any debtor to file a plan;

 

(iv)    the Confirmation Order shall have been stayed, reversed, vacated or
otherwise modified in a manner inconsistent with the Recapitalization
Transaction Terms;

 

(v)     any of the Bankruptcy Cases shall have been dismissed or converted to a
case under chapter 7 of the Bankruptcy Code.

 

The date on which this Agreement is terminated in accordance with the provisions
of this Section 4 shall be referred to as the “Agreement Termination Date” and
the provisions of this Agreement shall terminate and become void and have no
effect and there shall be no liability hereunder on the part of any Party, in
each case except as otherwise provided in this Agreement, unless, in the case of
Section 4(e) or (f), within five (5) Business Days, (A) the Company and/or the
Required Consenting First Lien Noteholders and/or the Required Consenting Second
Lien Noteholders, as applicable, waive in writing the occurrence of such
Agreement Termination Event or (B) the applicable Party cures such Agreement
Termination Event, in which case such Agreement Termination Event shall be
deemed to have not occurred.

 

 
11 

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing provisions of this Section 4, nothing in this
Section 4 shall relieve any Party of liability for any breach of this Agreement
that occurred prior to the occurrence of the Agreement Termination Date.

 

5.     Transfers of First Lien Noteholders or Second Lien Noteholder Claims.
Notwithstanding anything to the contrary in this Agreement, each of the
Consenting First Lien Noteholders and Consenting Second Lien Noteholders agrees
that until the occurrence of the Agreement Termination Date, he, she or it shall
not sell, assign, transfer, convey, pledge, hypothecate or otherwise dispose of,
directly or indirectly (each such transfer, a “Transfer”), all or any of his,
her or its First Lien Notes, First Lien Noteholder Claims, Second Lien Notes or
Second Lien Noteholder Claims (or any right related thereto and including any
voting rights associated with such First Lien Notes, First Lien Noteholder
Claims, Second Lien Notes or Second Lien Noteholder Claims) unless the
transferee thereof (i) is a Consenting First Lien Noteholder or a Consenting
Second Lien Noteholder, or (ii)(a) agrees in writing by executing a Joinder
hereto to assume and be bound by this Agreement and to assume the rights and
obligations of the transferring Consenting First Lien Noteholder or Consenting
Second Lien Noteholder, as applicable, under this Agreement, and (b) promptly
delivers such writing to the Company (each such transferee becoming, upon the
Transfer, a Consenting First Lien Noteholder or Consenting Second Lien
Noteholder, as applicable, hereunder). The Company shall promptly acknowledge
any such Transfer in writing and provide a copy of that acknowledgement to the
transferor. By its acknowledgement of the relevant Transfer, the Company shall
be deemed to have acknowledged that its obligations to the Consenting First Lien
Noteholders and Consenting Second Lien Noteholders hereunder shall be deemed to
constitute obligations in favor of the relevant transferee. Any Transfer of any
Consenting First Lien Noteholder Claim or Consenting Second Lien Noteholder
Claim by a Consenting First Lien Noteholder or Consenting Second Lien Noteholder
that does not comply with the procedure set forth in the first sentence of this
Section 5 shall be deemed void ab initio. This Agreement shall in no way be
construed to preclude any Consenting First Lien Noteholder or Consenting Second
Lien Noteholder from acquiring additional First Lien Noteholder Claims or Second
Lien Noteholder Claims, as applicable, provided that any such additional First
Lien Noteholder Claims or Second Lien Noteholder Claims acquired shall
automatically be deemed to be subject to the terms of this Agreement, and
provided, further, that the Consenting First Lien Noteholder(s) or Consenting
Second Lien Noteholder(s) making such acquisition agrees to furnish to the
Company prompt notice within five (5) Business Days of the acquisition of any
additional First Lien Notes or Second Lien Notes.

 

6.     Ownership of Claims. Each Consenting First Lien Noteholder and Consenting
Second Lien Noteholder and represents and warrants (severally and not jointly)
that:

 

(a)     as of the date of this Agreement, he, she or it is the beneficial owner
of the principal amount of the First Lien Noteholder Claims and/or Second Lien
Noteholder Claims, or is the nominee, investment manager or advisor for
beneficial holders of the First Lien Noteholder Claims and/or Second Lien
Noteholder Claims, as set forth on the signature page(s) for such Consenting
First Lien Noteholder or Consenting Second Lien Noteholder; provided, however,
that the information contained therein shall be maintained strictly as
confidential by the Parties hereto and their respective financial advisors and
legal counsel, except to the extent otherwise required by law or any rule or
regulation of any exchange or regulatory authority, subject to the disclosure
obligations set forth in Section 21 of this Agreement; and

 

 
12 

--------------------------------------------------------------------------------

 

 

(b)     other than pursuant to this Agreement, such Consenting First Lien
Noteholder's First Lien Noteholder Claims and Consenting Second Lien
Noteholder’s Second Lien Noteholder Claims, as applicable, are held free and
clear of any pledge, lien, security interest, charge, claim, equity, option,
proxy, voting restriction, right of first refusal or other limitation on
disposition or encumbrances of any kind, that might adversely affect in any way
such Consenting First Lien Noteholder’s or Consenting Second Lien Noteholder’s
performance of his, her or its obligations contained in this Agreement at the
time such obligations are required to be performed.

 

7.     Representations.

 

(a)     Each Party represents to each other Party that, as of the date of this
Agreement:

 

(i)      it has all requisite corporate, partnership, limited liability company
or similar authority to enter into this Agreement and subject to Bankruptcy
Court approval in the case of the Company, carry out the transactions
contemplated hereby and perform his, her or its obligations hereunder, and the
execution, delivery and performance of such Party’s obligations hereunder have
been duly authorized by all necessary corporate, partnership, limited liability,
or similar action on his, her or its part;

 

(ii)     the execution, delivery and performance of this Agreement by such Party
does not and shall not (x) violate any provision of law, rule or regulation
applicable to him, her or it or any of his, her or its subsidiaries or his, her
or its organizational documents or those of any of his, her or its subsidiaries
or (y) conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default under any material contractual obligations to
which he, she or it or any of his, her or its subsidiaries is a party or under
his, her or its organizational documents;

 

(iii)    except as contemplated by this Agreement and in the case of the Company
Bankruptcy Court approval, the execution, delivery and performance by him, her
or it of this Agreement does not and shall not require any registration or
filing with, consent or approval of, or notice to, or other action to, with or
by, any federal, state or other governmental authority or regulatory body; and

 

(iv)    subject where applicable to Bankruptcy Court approval, this Agreement is
the legally valid and binding obligation of such Party, enforceable against him,
her or it in accordance with its terms.

 

(b)     Each Consenting First Lien Noteholder and each Consenting Second Lien
Noteholder (i) represents to the other Parties hereto that such Consenting First
Lien Noteholder or Consenting Second Lien Noteholder, as the case may be, in
entering into this Agreement and undertaking his, her or its obligations
hereunder, is acting independently and is not acting, directly or indirectly,
through contract, arrangement, understanding, relationship or otherwise with any
other holder of First Lien Notes or Second Lien Notes, and (ii) hereby confirms
that his, her or its decision to execute this Agreement has been based upon his,
her or its independent investigation of the operations, businesses, financial
and other conditions and prospects of the Company.

 

 
13 

--------------------------------------------------------------------------------

 

 

8.     Entire Agreement. This Agreement, including the exhibits, schedules and
annexes hereto, constitutes the entire agreement of the Parties with respect to
the subject matter of this Agreement, and supersedes all other prior
negotiations, agreements and understandings, whether written or oral, among the
Parties with respect to the subject matter of this Agreement.

 

9.     Waiver. This Agreement and the exhibits hereto are part of a proposed
settlement of a dispute among the Parties. Except as expressly provided in this
Agreement, nothing in this Agreement shall be construed as a waiver by any Party
of any or all of such Party’s rights and the Parties expressly reserve any and
all of their respective rights. Pursuant to Federal Rule of Evidence 408 and any
other applicable rules of evidence, this Agreement and all negotiations relating
hereto shall not be admissible into evidence in any proceeding other than a
proceeding to enforce its terms.

 

10.   Company Fiduciary Duties. Notwithstanding anything to the contrary in this
Agreement, nothing in this Agreement shall require the Company or any of its
respective affiliates, subsidiaries, directors or officers (in such person’s
capacity as a director or officer) to take any action, or to refrain from taking
any action, to the extent that taking such action or refraining from taking such
action would be inconsistent with its fiduciary obligations under applicable
law.

 

11.   Cooperation and Support. The Parties shall cooperate with each other in
good faith and shall coordinate their activities (to the extent reasonably
possible and subject to the terms of this Agreement) in respect of (i) all
matters relating to their rights hereunder in respect of the Company or
otherwise in connection with their relationship with the Company, and (ii) the
consummation of the Recapitalization Transaction for so long as no Agreement
Termination Event has occurred. Furthermore, subject to the terms of this
Agreement, each of the Parties shall take such action as reasonably may be
necessary to carry out the purposes and intent of this Agreement, including
making and filing any required regulatory filings and voting any claims or
securities of the Company in favor of the Recapitalization Transaction for so
long as no Agreement Termination Event in connection therewith, and shall
refrain from taking any action that would frustrate the purposes and intent of
this Agreement.

 

12.   Representation by Counsel. Each Party hereto acknowledges that he, she or
it has been represented by counsel (or had the opportunity to and waived its
right to do so) in connection with this Agreement and the transactions
contemplated by this Agreement. Accordingly, any rule of law or any legal
decision that would provide any Party hereto with a defense to the enforcement
of the terms of this Agreement against such Party based upon lack of legal
counsel shall have no application and is expressly waived. The provisions of
this Agreement shall be interpreted in a reasonable manner to affect the intent
of the Parties hereto. None of the Parties hereto shall have any term or
provision construed against such Party solely by reason of such Party having
drafted the same.

 

 
14 

--------------------------------------------------------------------------------

 

 

13.   Counterparts. This Agreement may be executed in one or more counterparts,
each of which, when so executed, shall constitute the same instrument and the
counterparts may be delivered by facsimile transmission or by electronic mail in
portable document format (.pdf).

 

14.   Amendments. Except as otherwise provided in this Agreement, this Agreement
(including the exhibits hereto) may not be modified, amended or supplemented
without the prior written consent of the Company, the Required Consenting First
Lien Noteholders and the Required Consenting Second Lien Noteholders.

 

15.   Headings. The headings of the sections, paragraphs and subsections of this
Agreement are inserted for convenience only and shall not affect the
interpretation of this Agreement.

 

16.   Specific Performance. It is understood and agreed by the Parties that
money damages would be an insufficient remedy for any breach of this Agreement
by any Party and each non-breaching Party shall be entitled to specific
performance and injunctive or other equitable relief as a remedy of any such
breach, including, without limitation, an order of a court of competent
jurisdiction requiring any Party to comply promptly with any of his, her or its
obligations hereunder; provided, however, that each Party agrees to waive any
requirement for the securing or posting of a bond in connection with such
remedy.

 

17.   Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York applicable to contracts made
and to be performed in the State of New York, without regard to such state’s
choice of law provisions which would require the application of the law of any
other jurisdiction. By its execution and delivery of this Agreement, each of the
Parties irrevocably and unconditionally agrees for himself, herself or itself
that any legal action, suit or proceeding against him, her or it with respect to
any matter arising under or arising out of or in connection with this Agreement
or for recognition or enforcement of any judgment rendered in any such action,
suit or proceeding, may be brought in the Courts of the State of New York in the
County of New York or of the United States District Court for the Southern
District of New York, and by execution and delivery of this Agreement, each of
the Parties irrevocably accepts and submits himself, herself or itself to the
exclusive jurisdiction of such court, generally and unconditionally, with
respect to any such action, suit or proceeding. Notwithstanding the foregoing
consent to New York jurisdiction, if a Bankruptcy Case by any Issuer or
Guarantor is commenced, each Party agrees that the Bankruptcy Court shall have
exclusive jurisdiction of all matters arising out of or in connection with this
Agreement.

 

18.   Notices. All notices, requests and other communications hereunder must be
in writing and will be deemed to have been duly given only if delivered
personally, by email, courier, by facsimile transmission or mailed (first class
postage prepaid) to the parties at the following addresses, emails or facsimile
numbers:

 

 
15 

--------------------------------------------------------------------------------

 

 

If to Company:

 

General Counsel

FriendFinder Networks Inc.

6800 Broken Sound Parkway NW, Suite 200

Boca Raton, Florida 33487

Attention: General Counsel

Facsimile: 561-912-1747

Email: generalcounsel@ffn.com

 

with a copy to:

 

Greenberg Traurig

200 Park Ave

New York, NY 10062

Attention: Matthew L. Hinker

Facsimile: (212) 801-6400

Email: hinkerm @gtlaw.com

 

If to the Consenting First Lien Noteholders:

 

To each Consenting First Lien Noteholder at the address set forth
on the applicable signature page hereof.

 

with a copy (which shall not constitute notice) to:

 

Milbank, Tweed, Hadley & McCloy LLP

601 S. Figueroa Street

Los Angeles, CA 90017

Attention:      Neil J Wertlieb, Esq.

Facsimile: (213) 892-4710

Email: nwertlieb@milbank.com

 

If to the Consenting Second Lien Noteholders:

 

To each Consenting Second Lien Noteholder at the address set forth
on the applicable signature page hereof.

 

with a copy (which shall not constitute notice) to:

 

Jones Day

555 South Flower Street, 50th Floor

Los Angeles, CA 90071

Attention: Joshua M. Mester, Esq.

Facsimile: (213) 243-2539

Email:     jmester@jonesday.com

 

 
16 

--------------------------------------------------------------------------------

 

 

19.     Third-Party Beneficiaries. The terms and provisions of this Agreement
are intended solely for the benefit of the Parties hereto, their respective
successors and permitted assigns, and it is not the intention of the Parties to
confer third-party beneficiary rights upon any other Person.

 

20.     Successors and Assigns. Except as otherwise provided in this Agreement,
this Agreement is intended to bind and inure to the benefit of each of the
Parties and their respective affiliates and each of their respective successors,
assigns, heirs, executors, administrators and representatives.

 

21.     Public Disclosure. The Consenting First Lien Noteholders and the
Consenting Second Lien Noteholders hereby consent to the disclosure by the
Company of the execution and contents of this Agreement to the extent required
by applicable law or regulation of any securities exchange or any governmental
agency or to the Bankruptcy Court in connection with the Bankruptcy Cases;
provided, however, that except as required by law or any rule or regulation of
any securities exchange or any governmental agency or the Bankruptcy Court, the
Company shall not, without the applicable Consenting First Lien Noteholder's or
Consenting Second Lien Noteholder’s prior consent, (a) use the name of such
Consenting First Lien Noteholder or Consenting Second Lien Noteholder, as
applicable, or his, her or its controlled affiliates, officers, directors,
managers, stockholders, members, employees, partners, representatives and agents
in any press release or filing with the United States Securities and Exchange
Commission or (b) disclose the holdings of any Consenting First Lien Noteholder
or Consenting Second Lien Noteholder to any person. The Company, the Consenting
First Lien Noteholders and the Consenting Second Lien Noteholders shall (a)
consult with each other before issuing any press release or otherwise making any
public statement with respect to the transactions contemplated by this Agreement
except to the extent contained in pleadings to be filed with the Bankruptcy
Court which shall be subject to prior review as provided in this Agreement, (b)
provide to the other Parties for review a copy of any such press release or
public statement except pleadings to be filed with the Bankruptcy Court which
shall be subject to prior review as provided in this Agreement and (c) not issue
any such press release or make any such public statement prior to such
consultation and review and the receipt of the prior consent of the Issuers, the
Required Consenting First Lien Noteholders and the Required Consenting Second
Lien Noteholders, unless required by applicable law or regulations of any
applicable stock exchange or governmental authority except to the extent
contained in pleadings to be filed with the Bankruptcy Court which shall be
subject to prior review as provided in this Agreement, in which case, the Party
required to issue the press release or make the public statement shall, prior to
issuing such press release or making such public statement, use his, her or its
commercially reasonable best efforts to allow the other Parties reasonable time
to comment on such release or statement to the extent practicable except to the
extent contained in pleadings to be filed with the Bankruptcy Court which shall
be subject to prior review as provided in this Agreement.

 

 
17 

--------------------------------------------------------------------------------

 

 

22.     Expenses. Each Party shall bear its own costs and expenses in connection
with the transactions contemplated by this Agreement, except that: (a) the
Company shall bear all costs and expenses relating to the printing, mailing and
other dissemination of statements, reports, disclosures and other documents to
First Lien Noteholders and Second Lien Noteholders; transfer and related taxes
(excluding income taxes or other taxes that are specific to the situation of the
Noteholder) that may be imposed on any First Lien Noteholder or Second Lien
Noteholder in connection the Recapitalization Transaction; costs and expenses
incurred by the First Lien Indenture Trustee and the Second Lien Indenture
Trustees and the transfer agent for the Equity related to administering the
transactions contemplated hereby; (b) the Company shall (i) bear and promptly
pay upon demand, but in any event no later than fourteen (14) days after
presentment of applicable invoices (except to the extent otherwise provided in
the Cash Collateral Order), all reasonable costs and expenses incurred by one
law firm for the First Lien Noteholders (excluding holders of Conru/Mapstead
Definitive Securities, as defined in the First Lien Indenture), and one law firm
for Andrew Conru and Lars Mapstead solely in their capacities as Consenting
Second Lien Noteholders, (ii) in the event the Company commences the Bankruptcy
Cases, bear and promptly pay upon demand, but in any event no later than
fourteen (14) days after presentment of applicable invoices (except to the
extent otherwise provided in the Cash Collateral Order) all reasonable costs and
expenses incurred by one additional local bankruptcy law firm for the First Lien
Noteholders (excluding holders of Conru/Mapstead Definitive Securities, as
defined in the First Lien Indenture), and one additional local bankruptcy law
firm for Andrew Conru and Lars Mapstead solely in their capacities as Consenting
Second Lien Noteholders, and (iii) pay by wire transfer no later than one (1)
Business Day after the date hereof (A) additional retainers in the following
amounts: $100,000 to Milbank, Tweed, Hadley & McCloy LLP as counsel to the First
Lien Noteholders (excluding holders of Conru/Mapstead Definitive Securities, as
defined in the First Lien Indenture), and $100,000 to Jones Day as counsel to
Andrew Conru and Lars Mapstead solely in their capacities as Consenting Second
Lien Noteholders, provided that such retainers shall be subject to replenishment
such that they shall be evergreen retainers and (B) amounts sufficient to
satisfy all unpaid invoices of Milbank, Tweed, Hadley & McCloy LLP and Jones
Day; provided, that such invoices shall be provided at least one (1) Business
Day prior to the date of any such payment; and (c) this provision is not
intended to, and does not, override, supersede or in any manner limit any
existing commitment of the Company to bear costs and expenses incurred on behalf
of any of the Parties, whether pursuant to the First Lien Indenture, either of
the Second Lien Indentures, or otherwise.

 

23.     Interpretation. This Agreement is the product of arm’s-length
negotiations among the Parties, and the enforcement or interpretation of this
Agreement is to be interpreted in a neutral manner; and any presumption with
regard to interpretation for or against any Party by reason of that Party having
drafted or caused to be drafted this Agreement or any portion of this Agreement,
shall not be effective in regard to the interpretation of this Agreement.

 

24.     No Solicitation. While the Parties agree herein to support approval of
the Plan, this Agreement is not and shall not be deemed to be a solicitation for
votes in favor of any chapter 11 plan or for consent to the Plan in
contravention of applicable non-bankruptcy law or section 1125(b) or 1126 of the
Bankruptcy Code. Notwithstanding anything to the contrary contained herein, if
the Company implements the Recapitalization Transaction, any vote in favor of
the Plan consistent with the Recapitalization Transaction Terms, as applicable,
as set forth above is expressly conditioned on the receipt by the Consenting
First Lien Noteholders and the Consenting Second Lien Noteholders of the
disclosures required under or otherwise in compliance with applicable law.

 

 
18 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed on the
date first written above.

 

 

 

ISSUERS:

 

INTERACTIVE NETWORK, INC., a Nevada corporation

 

By: /s/ Ezra
Shashoua                                                                    

Name: Ezra Shashoua
Title: Chief Financial Officer

 

 

 

FRIENDFINDER NETWORKS INC., a Nevada corporation

 

By: /s/ Ezra
Shashoua                                                                    

Name: Ezra Shashoua
Title: Chief Financial Officer

 

 
 

--------------------------------------------------------------------------------

 

 



 

GUARANTORS:

 

 

GENERAL MEDIA ART HOLDING, INC.

GENERAL MEDIA COMMUNICATIONS, INC.

GENERAL MEDIA ENTERTAINMENT, INC.

GMCI INTERNET OPERATIONS, INC.

GMI ON-LINE VENTURES, LTD.

PENTHOUSE IMAGES ACQUISITIONS, LTD.

WEST COAST FACILITIES INC.

PMGI HOLDINGS INC.

PURE ENTERTAINMENT TELECOMMUNICATIONS, INC.

PENTHOUSE DIGITAL MEDIA PRODUCTIONS INC.

VIDEO BLISS, INC.

DANNI ASHE, INC.

SNAPSHOT PRODUCTIONS, LLC

Various, Inc.

 

 

By: /s/ Ezra
Shashoua                                                                    

Name: Ezra Shashoua
Title: Chief Financial Officer

 

 

TAN DOOR MEDIA INC. 

FIERCE WOMBAT GAMES INC. (f/k/a big ego games inc.)

NAFT NEWS CORPORATION

PLAYTIME GAMING INC.

 

 

By: /s/ Ezra
Shashoua                                                                    


Name: Ezra Shashoua
Title: Treasurer





 

 
 

--------------------------------------------------------------------------------

 

 



 

ARGUS PAYMENTS INC.

BLUE HEN GROUP INC.

FRIENDFINDER VENTURES INC.

XVHUB GROUP INC. (f/k/a GIANT SWALLOWTAIL INC.)

PERFECTMATCH INC. (f/k/a GOLDENROD SPEAR INC.)

MAGNOLIA BLOSSOM INC.

Global Alphabet, Inc.
Sharkfish, Inc.
Traffic Cat, Inc.
Big Island Technology Group, Inc.
Fastcupid, Inc.
Medley.com Incorporated
PPM Technology Group, Inc.
FRIENDFINDER CALIFORNIA INC.

Streamray Inc.

Confirm ID, Inc.
FRNK Technology Group
Transbloom, Inc.

Streamray studios inc.

 

 

By: /s/ Ezra
Shashoua                                                                      

Name: Ezra Shashoua
Title: Chief Financial Officer



 

 
 

--------------------------------------------------------------------------------

 

 

AGREED BY EACH OF THE FOLLOWING PARTIES:

  

By:          CONSENTING FIRST LIEN NOTEHOLDER AND SECOND LIEN NOTEHOLDER

 

 

By:                                       
                                             

 

 

 

First Lien Noteholder Claims:

 

Principal Amount of First Lien Notes: $_______________________

 

 

Second Lien Noteholder Claims:

 

Principal Amount of Cash Pay Second Lien Notes: $_______________________

 

Principal Amount of Non-Cash Pay Second Lien Notes: $_______________________

 

 

Name and Address of Contact for Notices:

 

Name:

Address:

Facsimile:

 

 
 

--------------------------------------------------------------------------------

 

 

 

By:          CONSENTING FIRST LIEN NOTEHOLDER AND SECOND LIEN NOTEHOLDER

 

 

By:                                         
                                             

 

 

 

First Lien Noteholder Claims:

 

Principal Amount of First Lien Notes: $_______________________

 

 

Second Lien Noteholder Claims:

 

Principal Amount of Cash Pay Second Lien Notes: $_______________________

 

Principal Amount of Non-Cash Pay Second Lien Notes: $_______________________

 

 

Name and Address of Contact for Notices:

 

Name:

Address:

Facsimile:

 

 
 

--------------------------------------------------------------------------------

 

 

ANDREW B. CONRU TRUST AGREEMENT

 

 

By: /s/ Andrew B. Conru                                             

            Andrew B. Conru, Trustee

 

First Lien Noteholder Claims:

 

Principal Amount of First Lien Notes: $_______________________

 

 

Second Lien Noteholder Claims:

 

Principal Amount of Cash Pay Second Lien Notes: $_______________________

 

Principal Amount of Non-Cash Pay Second Lien Notes: $_______________________

 

 

Name and Address of Contact for Notices:

 

Name:

Address:

Facsimile:

 

 
 

--------------------------------------------------------------------------------

 

 

MAPSTEAD TRUST, CREATED APRIL 16, 2002

 

 

By:    /s/ Lars Mapstead                                     

Lars Mapstead, Trustee

 

 

By:    /s/ Marin Mapstead                                  

Marin Mapstead, Trustee

 

First Lien Noteholder Claims:

 

Principal Amount of First Lien Notes: $_______________________

 

 

Second Lien Noteholder Claims:

 

Principal Amount of Cash Pay Second Lien Notes: $_______________________

 

Principal Amount of Non-Cash Pay Second Lien Notes: $_______________________

 

 

Name and Address of Contact for Notices:

 

Name:

Address:

Facsimile:

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit A to the Transaction Support Agreement

 

Plan Term Sheet

 

Interactive Network, Inc. and FriendFinder Networks Inc.

Plan Term Sheet

 

SEPTEMBER 16, 2013

 

The terms and conditions described herein are part of a comprehensive compromise
and settlement, each element of which is consideration for the other elements
and an integral aspect of the proposed transaction. The transaction contemplated
by this term sheet (the “Plan Term Sheet”) is subject to conditions set forth
herein and in the definitive documents related to the transaction contemplated
herein. This Plan Term Sheet is intended as an exhibit to that certain
Transaction Support Agreement (Recapitalization) (the “Transaction Support
Agreement”), dated as of September 16, 2013, by and among the Issuers, the
Guarantors, the Consenting First Lien Noteholders, and the Consenting Second
Lien Noteholders. 1

 

THIS TERM SHEET DOES NOT CONSTITUTE A SOLICITATION OF VOTES FOR A PLAN OF
REORGANIZATION FOR PURPOSES OF BANKRUPTCY CODE SECTIONS 1125 AND 1126 OR AN
OFFER WITH RESPECT TO ANY SECURITIES. SUCH OFFER OR SOLICITATION WILL BE MADE IN
COMPLIANCE WITH ALL APPLICABLE LAW.

 

Transaction Overview

 

Proposed Parties

Interactive Network, Inc. (“INI”) and FriendFinder Networks Inc. (“FFN” and
collectively with INI, the “Issuers”) and the Guarantors2 (collectively, the
“Company”), each of which shall be debtors and debtors-in-possession except as
set forth below.

 

Those certain holders (the “Consenting First Lien Noteholders”) of the 14%
Senior Secured Notes due 2013 (the “First Lien Notes”) issued pursuant to that
certain Indenture (as amended, modified or supplemented prior to the date
hereof, the “First Lien Indenture”) dated as of October 27, 2010 that are
signatories to the Transaction Support Agreement. The Consenting First Lien
Noteholders hold at least 80% in principal amount of outstanding First Lien
Notes as of the date hereof.

 

___________________________

1 Capitalized terms used herein but otherwise undefined shall have the meaning
ascribed to them in the Transaction Support Agreement.

2 The Guarantors are: General Media Art Holding, Inc., General Media
Communications, Inc., General Media Entertainment, Inc., GMCI Internet
Operations, Inc., GMI On-Line Ventures, Ltd., Penthouse Images Acquisitions,
Ltd., West Coast Facilities Inc., PMGI Holdings Inc., Pure Entertainment
Telecommunications, Inc., Penthouse Digital Media Productions Inc., Video Bliss,
Inc., Danni Ashe, Inc., Snapshot Productions, LLC, and Various, Inc., Argus
Payments Inc., Blue Hen Group Inc., Friendfinder Ventures Inc., Xvhub Group Inc.
(f/k/a Giant Swallowtail Inc.), Perfectmatch Inc. (f/k/a Goldenrod Spear Inc.),
Magnolia Blossom Inc., Global Alphabet, Inc., Sharkfish, Inc., Traffic Cat,
Inc., Big Island Technology Group, Inc., Fastcupid, Inc., Medley.Com
Incorporated, PPM Technology Group, Inc., Friendfinder California Inc.,
Streamray Inc., Confirm ID, Inc., FRNK Technology Group, Transbloom, Inc.,
Streamray Studios Inc., Tan Door Media Inc., Fierce Wombat Games Inc. (f/k/a Big
Ego Games Inc.), Naft News Corporation, and Playtime Gaming Inc.

 

 
 

--------------------------------------------------------------------------------

 

 

 

Those certain holders (the “Consenting Second Lien Noteholders”) of the 11.5%
Non-Cash Pay Secured Notes Due 2014 (the “Non-Cash Pay Second Lien Notes”)
issued pursuant to the Indenture dated as of October 27, 2010 (as amended,
modified or supplemented prior to the date hereof, the “Non-Cash Pay Second Lien
Indenture”) that are signatories to the Transaction Support Agreement. The
Consenting Second Lien Noteholders hold at least 80% in principal amount of
outstanding Second Lien Notes as of the date hereof.

   

Transaction Summary/Means for Implementation

The Company is pursuing a financial restructuring (the
“Recapitalization Transaction”) wherein the Second Lien Noteholders would
receive 100% of new common stock to be issued by reorganized FFN. The Company
intends to pursue the Recapitalization Transaction pursuant to a plan of
reorganization (the “Plan”) in chapter 11 cases (the “Bankruptcy Cases”) to be
filed with the United States Bankruptcy Court for the District of Delaware or
such other jurisdiction as proscribed by the Transaction Support Agreement (the
“Bankruptcy Court”)3.

 

Plan Securities/New Capital Structure

 

New First Lien Notes

In connection with the Plan and the Recapitalization Transaction, the Issuers
will exchange existing First Lien Notes with New First Lien Notes on the terms
and conditions set forth on Exhibit B to the Transaction Support Agreement.

   

New Equity

In connection with the Recapitalization Transaction, reorganized FFN will issue
new equity (the “New Common Stock”) as set forth herein.

 

___________________________

3 The parties anticipate that each of the Issuers and the Guarantors will file
for chapter 11 protection. The Company, with the consent of the Required
Consenting Parties, may determine not to file certain Guarantors for business
reasons.

 

 
 

--------------------------------------------------------------------------------

 

 

Summary of Classification and Treatment of Claims and Interests4

 

Unclassified Claims

   

Administrative Expense Claims

On or as soon as practicable after the Bankruptcy Court enters the Confirmation
Order confirming the Plan and all conditions to effectiveness thereunder are
satisfied or waived as provided in the Plan (the “Effective Date”), each holder
of an allowed administrative expense claim shall receive cash equal to the full
allowed amount of its claim or otherwise receive treatment consistent with the
provisions of Bankruptcy Code section 1129(a)(9) except as otherwise agreed to
by the holder of such administrative claim.

   

Priority Tax Claims

On or as soon as practicable after the Effective Date, each holder of an allowed
Priority Tax Claim shall be treated in accordance with Bankruptcy Code section
1129(a)(9)(C).

   

Classified Claims and Interests

   

First Lien Noteholder Claims

 

Estimated Allowed Amount: $234,297,907.80 plus all pre-petition and
post-petition accrued and unpaid interest at the applicable default rate and
fees and costs through the Effective Date.

Description: All claims arising under or relating to the First Lien Notes and
the First Lien Indenture and all agreements and instruments relating to the
foregoing. For purposes of the classification of claims against the Guarantors,
the First Lien Noteholder Claims shall mean the secured claims arising under the
Guaranty of the First Lien Notes and the First Lien Indenture by the FFN
subsidiaries (“First Lien Guaranty Claims”).

 

Treatment: On or as soon as reasonably practicable after the Effective Date, the
First Lien Notes shall be cancelled, and in full and final satisfaction of and
in exchange for all allowed First Lien Noteholder Claims, each holder of First
Lien Notes shall receive (a) New First Lien Notes in the principal amount equal
to its First Lien Noteholder Claim excluding pre-petition and post-petition
accrued and unpaid interest and unpaid fees and costs (which shall be satisfied
in cash or otherwise as provided pursuant to clauses (b) and (c) below),
(b) cash (the “First Lien Non-Default Interest Cash Payment”), in the amount of
any accrued and unpaid interest comprising such claims at the applicable
non-default rate, and (c) to the extent of any First Lien Excess Cash, cash (the
“First Lien Default Interest Cash Payment”) in the amount of any incremental
accrued and unpaid interest comprising such claims at the applicable default
rate, provided, however, that in the event that First Lien Excess Cash is
insufficient to pay all incremental interest at the applicable default rate on
all First Lien Notes, then each holder of a First Lien Noteholder Claim shall
receive a pro rata share of any First Lien Excess Cash and any unpaid
incremental interest at the applicable default rate shall be paid through the
issuance of New First Lien Notes in a principal amount equal to such unpaid
incremental interest at the applicable default rate. First Lien Excess Cash
shall mean an amount calculated as follows: (a) available unrestricted cash on
hand, less (b) the sum of (i) cash necessary to satisfy and/or provide
appropriate reserves for Administrative Claims (including transaction costs and
expenses and professional fees associated with the transactions contemplated
hereby and in the Transaction Support Agreement) accrued as of the Effective
Date, (ii) a reserve of $10 million for working capital, and (iii) cash
necessary to satisfy and/or provide appropriate reserves for the distributions
required to be paid under the Plan including, without limitation, distributions
to holders of Priority Tax Claims, Other Priority Claims, and General Unsecured
Claims.

 

__________________________

4 The Plan is not predicated on substantive consolidation and, therefore, claims
against and interests in each of the Issuers and the Guarantors will be
separately classified under the Plan but in each case will follow the
classification and treatment scheme provided for herein.

 

 
 

--------------------------------------------------------------------------------

 

 

 

Voting Status: Impaired/Voting.

   

Second Lien Noteholder Claims

 

Estimated Allowed Amount: $329,600,000 plus all pre-petition and post-petition
accrued and unpaid interest at the applicable non-default rate and fees and
costs through the Effective Date.

Description: All claims arising under or relating to the Non-Cash Pay Second
Lien Notes and the 14% Cash Pay Secured Notes Due 2013 (the “Cash Pay Second
Lien Notes,” and together with the Non-Cash Pay Second Lien Notes, the “Second
Lien Notes”), issued pursuant to that certain Indenture dated as of October 27,
2010 (as amended, modified or supplemented prior to the date hereof, the “Cash
Pay Second Lien Indenture,” and together with the Non-Cash Pay Second Lien
Indenture, the “Second Lien Indentures”), and under and the Second Lien
Indentures, and all agreements and instruments relating to the foregoing. For
purposes of the classification of claims against the Guarantors, the Second Lien
Noteholder Claims shall mean the secured claims arising under the Guaranty of
the Second Lien Notes and the Second Lien Indentures by the FFN subsidiaries
(“Second Lien Guaranty Claims”). For the avoidance of doubt, the claims and
rights arising under those letter agreements dated October 27, 2010, with Andrew
B. Conru Trust Agreement and Mapstead Trust created April 16, 2002 shall not be
classified or treated as Second Lien Noteholder Claims but rather shall be
classified and treated as General Unsecured Claims.

 

 
 

--------------------------------------------------------------------------------

 

 

 

Treatment: In exchange for the full and final satisfaction of the Second Lien
Noteholder Claims, on the Effective Date each Second Lien Noteholder shall
receive a pro rata share of (a) 100% of the New Common Stock, and (b) Second
Lien Excess Cash. Second Lien Excess Cash shall mean an amount, capped at $3
million, equal to the First Lien Excess Cash minus the First Lien Non-Default
Cash Payment minus the First Lien Default Interest Cash Payment.

 

Voting Status: Impaired/Voting

   

Other Secured Claims

Description: Other secured claims shall consist of any secured claim other than
a First Lien Noteholder Claim or a Second Lien Noteholder Claim (the “Other
Secured Claims”).

 

Treatment: At the option of the Debtors or the reorganized Debtors and with the
consent of the Required Consenting Parties, on or as soon as practicable after
the Effective Date, each holder of an allowed Other Secured Claim shall receive,
in full and complete settlement, release, and discharge of such claim: (i)
reinstatement and unimpairment of its allowed Other Secured Claim in accordance
with section 1124(2) of the Bankruptcy Code, or (ii) in exchange for such Other
Secured Claim, either (a) cash in the full amount of such allowed Other Secured
Claim, including any postpetition interest accrued pursuant to section 506(b) of
the Bankruptcy Code, (b) the proceeds of the sale or disposition of the
collateral securing such allowed Other Secured Claim to the extent of the value
of the holder’s secured interest in such collateral, (c) the collateral securing
such allowed Other Secured Claim and any interest on such allowed Other Secured
Claim required to be paid pursuant to section 506(b) of the Bankruptcy Code, or
(d) such other distribution as necessary to satisfy the requirements of section
1129 of the Bankruptcy Code.

 

Voting Status: Unimpaired/Non-voting.

 

 
 

--------------------------------------------------------------------------------

 

 

Other Priority Claims

 

Estimated Allowed Amount: TBD

Description: Other priority claims shall consist of claims entitled to priority
in payment as specified in sections 507(a)(3), (4), (5), (6), (7) of (9) of the
Bankruptcy Code.

 

Treatment: On or as soon as practicable after the Effective Date, each holder of
an allowed Other Priority Claim shall receive, in full and final satisfaction,
settlement, release and discharge of and in exchange for each and every allowed
Other Priority Claim, cash equal to the full allowed amount of its claim or
otherwise be left unimpaired, unless otherwise agreed to by such holder.

 

Voting Status: Unimpaired/Non-voting.

   

General Unsecured Claims

 

Estimated Allowed Amount: TBD

Description: General Unsecured Claims shall consist of all prepetition unsecured
non-priority claims against the Company, including, without limitation, (i) all
accrued trade payables, (ii) all rejection damage claims, (iii) the claims and
rights arising under those letter agreements dated October 27, 2010, with Andrew
B. Conru Trust Agreement and Mapstead Trust created April 16, 2002 other than
Other Priority Claims, and (iv) to the extent not previously paid through the
cash collateral order, the claims of the Bell/Staton Parties (as defined below)
to the extent provided for in the Bell/Staton Settlement (as defined below).

 

Treatment: Holders of General Unsecured Claims shall be reinstated and any cure
amounts shall be paid in cash on or as soon as practicable after the Effective
Date or assumed by the reorganized Company and paid in the ordinary course of
business. Existing executive employment agreements shall be treated as General
Unsecured Claims; provided, however, that such agreements may be assumed on
modified terms acceptable to the executive employees, the Company, and the
Required Consenting Parties or selected for rejection by the Required Consenting
Parties.

 

Voting Status: Unimpaired/Non-voting.

   

Intercompany Claims and Intercompany Interests5

Description: Claims between and among the debtors and the equity interests in
all of the FFN subsidiaries.

 

Treatment: Intercompany Claims and Interests shall be reinstated.

 

Voting Status: Unimpaired/Non-Voting

 

___________________________

5 The interests in the subsidiaries will remain in place except as provided in
the Plan.

 

 
 

--------------------------------------------------------------------------------

 

 

Securities Litigation Claims

Description: Securities Litigation Claims consist of all claims (i) arising from
the rescission of a purchase or sale of shares, notes or any other securities of
any of the Debtors or an Affiliate of any of the Debtors, (ii) for damages
arising from the purchase or sale of any such security, and (iii) for violations
of the securities laws that are subject to subordination pursuant to
section 510(b) of the Bankruptcy Code (collectively, the “Securities Litigation
Claims”).

 

Treatment: On the Effective Date, all Securities Litigation Claims shall be
extinguished and not receive any property or consideration under the Plan;
provided, however, that the Plan shall not extinguish any rights a holder of a
Securities Litigation Claim may have against existing insurance.

 

Voting Status: Impaired/Non-Voting/Deemed to Reject

   

Equity of FFN

Description: Existing Equity interests in FFN consists of all the existing
shares of capital stock of FFN and all options and warrants to acquire shares of
capital stock of FFN and all securities convertible into shares of capital stock
of FFN including, without limitation, all rights held by the Bell/Staton Parties
against the Debtors resulting from ownership of Existing Equity or any rights to
acquire Existing Equity.

 

Treatment: Existing Equity shall be extinguished on the Effective Date and not
receive any property or consideration under the Plan.

 

Voting Status: Impaired/Non-Voting/Deemed to reject

 

Bell/Staton Settlement

 

General

The Plan will incorporate the Bell/Staton Settlement as set forth in Exhibit D
to the Transaction Support Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

Other Principal Plan Terms

 

Closing Conditions

The Plan shall contain customary closing conditions for similar transactions and
the following additional closing conditions:

 

■ Entry of Confirmation Order;

 

■ Entry of the Disclosure Statement Order;

 

■ Issuance of the New First Lien Notes;

 

■ Distributions or the funding of reserves therefor as required under the Plan;

 

■ Receipt of the requisite votes for approval of the Plan after solicitation in
accordance with applicable law;

 

■ Execution and delivery of the documents necessary to implement the
Recapitalization Transaction; and

 

■ Issuance of the New Common Stock.

   

Initial Board of Directors of the Reorganized FFN

The initial board of directors of the reorganized FFN shall consist of five
members, with one member being the Chief Executive Officer, three members
appointed by Andrew Conru, and one member appointed by the Consenting First Lien
Noteholders, each of whom shall be disclosed in the plan supplement.

   

Corporate Governance Documents

In addition, the New Common Stock shall be subject to a shareholder agreement in
a form acceptable to the Required Consenting Parties and the Company and the
corporate organizational documents shall be amended and restated in forms
acceptable to the Required Consenting Parties and the Company, both of which, as
applicable, shall include certain minority shareholder protections to be agreed
upon by the Required Consenting Parties and the Company, but will include the
following: (a) a super majority of the board will be required to approve
transactions with affiliates of the Company, (b) the majority of the minority of
shareholders shall have the right to replace two members of the board of
directors, (c) tag along rights, and (d) the agreement that a sale of the
Company will close within seven years of the Effective Date, which date may be
extended by a supermajority of the board of directors, provided, however, that
each such extension shall not be for a period longer than one year.
Notwithstanding the foregoing, the Company shall be deemed to have consented to
the corporate organizational documents and minority shareholder protections so
long as such documents and protections do not discriminate or make distinctions
between minority shareholders beyond the appointment by the Consenting First
Lien Noteholders of an initial director as provided above.

 

On the Effective Date, Reorganized FFN shall deregister from the SEC.

 

 
 

--------------------------------------------------------------------------------

 

 

Management Incentive Compensation

Additional provision will be made for an incentive equity compensation pool for
management in a percentage of the post-recapitalization equity of reorganized
FFN in an amount determined by the Consenting Second Lien Noteholders, with
grants thereunder to be solely at the discretion of a supermajority of the board
of directors for reorganized FFN.

   

D&O Insurance and Existing Indemnification

The Plan shall provide for the assumption of existing indemnification
obligations and the purchase of a six (6) year tail for its existing director
and officer liability insurance policy with a minimum of $10 million in
available coverage or such other commercially reasonable term and coverage as
shall be determined by the independent members of the Company’s board of
directors.

 

General Plan Terms

 

Milestones

The pursuit of the Plan shall be subject to the following milestones (the
“Milestones”) in each case unless extended by agreement of the Required
Consenting Parties and the Company:

 

■     The Company shall use its reasonable best efforts to file the Plan and
Disclosure Statement within five (5) Business Days of the Petition Date,
provided, however, that the Company shall have filed the Plan and Disclosure
Statement within ten (10) Business Days of the Petition Date;

 

■     The Bankruptcy Court shall have entered the Disclosure Statement Order
within sixty (60) days of the Petition Date;

 

■     The Bankruptcy Court shall have entered the Cash Collateral Order within
three (3) Business Days of the Petition Date and such Cash Collateral Order
shall be entered as a final order by forty (40) days after the Petition Date;

 

■     The Bankruptcy Court shall have entered the Confirmation Order by within
ninety (90) days of the Petition Date; and

 

■     The Effective Date shall have occurred by the Outside Date.

 

 
 

--------------------------------------------------------------------------------

 

 

Executory Contracts And Unexpired Leases

Unless otherwise selected for rejection by the Required Consenting Second Lien
Noteholders or as otherwise agreed to by the contracting party, all executory
contracts and unexpired leases, shall be assumed pursuant to the Plan, provided,
however, that the Bell Consulting Agreement and the Staton Consulting Agreement
shall be rejected and not assumed. In addition, the 2009 Letter Agreement (as
defined in the Second Lien Non-Cash Pay Indenture) shall be assumed by the
Company as amended through the deletion of section 4(a) of the 2009 Letter
Agreement to eliminate any obligation by the Company to issue additional Second
Lien Non-Cash Pay Notes thereunder in connection with the resolution of the VAT
liabilities.

   

Transaction Expenses

Each Party shall bear its own costs and expenses in connection with the
transactions contemplated hereby, provided, however, that the Plan shall provide
for the reimbursement of professional fees for certain parties (including
post-petition fees) as set forth in the Transaction Support Agreement and/or the
Cash Collateral Order.

   

Releases

To the extent permitted by law, the Plan shall provide for the Company’s release
of any and all claims or causes of action, known or unknown, relating to any
pre-petition date acts or omissions, except for willful misconduct or fraud,
committed by any of the following: (i) the officers, directors, and employees of
the Company who are employed as of the Petition Date, and the legal and
financial advisors, and other representatives (the “Representatives”) of the
Company, in their capacity as such; (ii) the Consenting First Lien Noteholders
and the trustees therefor and each of their Representatives, solely in their
capacity as such; (iii) the Consenting Second Lien Noteholders and the trustees
therefor and each of their Representatives solely in their capacity as such; and
(iv) Bell, Staton and the Bell/Staton Parties and each of their Representatives
solely in their capacity as such (collectively, the “Released Parties”). The
Plan shall also contain a voluntary release by each creditor who elects to grant
(or do not opt-out of) such release of any and all claims or causes of action,
known or unknown, relating to any pre-petition date acts or omissions, except
for willful misconduct or fraud, committed by any of the Released Parties.

 

 
 

--------------------------------------------------------------------------------

 

 

Exculpation

To the extent permitted under applicable law, the Released Parties shall not
have or incur any liability for any act or omission in connection with, related
to, or arising out of, the Recapitalization Transaction, the Bankruptcy Cases,
the pursuit of confirmation of the Plan, the consummation of the Plan or the
administration of the Plan or the property to be distributed under the Plan
except for claims resulting from willful misconduct or fraud.

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit B to the Transaction Support Agreement

 

Terms and Conditions of New First Lien Note

 

Interactive Network, Inc. and FriendFinder Networks Inc.

SUMMARY OF TERMS AND CONDITIONS OF THE NEW FIRST LIEN NOTES

---

The terms and conditions described in this term sheet (this “Term Sheet”) are
part of a comprehensive compromise, each element of which is consideration for
the other elements, and an integral aspect of the proposed Recapitalization
Transaction as defined in that certain Transaction Support Agreement (the
“Transaction Support Agreement”), dated as of September 16, 2013, by and among
the Issuers, Guarantors, the Consenting First Lien Noteholders and the
Consenting Second Lien Noteholders. 6 The transactions contemplated by this Term
Sheet are subject to the terms and conditions set forth in the Transaction
Support Agreement, of which this Term Sheet is an exhibit, and to be set forth
in the definitive documents related to the transactions contemplated therein.

 

Co-Issuers:

Interactive Network, Inc. and FriendFinder Networks Inc. (together the
“Issuers”).

Issue:

First Lien Notes

Guarantees:

The Issuers’ obligations under the First Lien Notes will be guaranteed on a
first-priority senior secured basis by all existing and future subsidiaries of
the Issuers (the “Guarantors”).

Principal Amount:

In the amount calculated pursuant to the Plan Term Sheet.

Maturity Date:

Fifth Anniversary of the Effective Date.

Interest Rate:

14.0% per annum, payable quarterly in cash.

Excess Cash Flow Sweep:

75% of Excess Cash Flow (to be defined) paid quarterly to repay principal until
total leverage falls below 1.75x (to be defined), stepping down to 50% of Excess
Cash Flow thereafter (the “Excess Cash Flow Sweep Amount”). Such principal
repayments from Excess Cash Flow shall be paid in cash equal to 110% of the
principal amount repaid plus any accrued and unpaid interest thereon, to the
date of repayment; provided, that (a) the 110% shall be reduced to 105% for the
first $25 million principal amount so repaid during the first year, and (b) the
Excess Cash Flow Sweep Amount shall be adjusted to ensure that the Issuers have
sufficient cash on hand immediately after such Excess Cash Flow Sweep to satisfy
their obligations under the Minimum Liquidity covenant then in effect.

 

____________________

6 Capitalized terms used herein but otherwise undefined shall have the meaning
ascribed to them in the Transaction Support Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

Optional Redemption:

The Issuers may redeem the First Lien Notes in whole or in part at any time at
the price of 110.0% (expressed as a percentage of principal amount thereof) plus
any accrued and unpaid interest. The Indenture will be modified to provided that
“Extraordinary Receipts” will be used to repay First Lien Notes at 110%.

Market Purchases:

The Indenture will provide that the Issuers may use up to 50% of any Excess Cash
Flow Sweep Amount to make open market purchases of First Lien Notes.

Amortization:

No scheduled amortization.

Covenants:

Standard covenants customary for senior secured note facilities of this type,
which shall include, but not be limited to, the following covenants:

 

-    Maximum Total Leverage Ratio of 5.5x last 4 quarters Adjusted EBITDA in the
first year, decreasing by 0.5x per annum thereafter; and

 

-    Capital Lease Restriction of $10 million in the aggregate.

 

In addition, the covenants shall be substantially the same as the existing
covenants in the current First Lien Indenture, except that:

 

-    the Minimum Consolidated EBITDA, Maximum First Lien Leverage Ratio, Minimum
Consolidated Coverage Ratio, and Total Debt Ratio covenants will be deleted;

 

-    the Minimum Liquidity covenant requirement will be reduced to $5 million;
provided, that the $5 million will be increased to $10 million after the first
four years;

 

-    the right to appoint a member of the Board of Directors shall be modified
to provide that upon the occurrence of an event of default the required holders
may appoint one director to the Board of Directors, provided, however, that if
at the time of the occurrence of such event of default total leverage is equal
to or greater than 5x last 4 quarters Adjusted EBITDA, then the required holders
will have the right to appoint two members to the board of directors, which
right and appointment will continue until the First Lien Notes have been repaid
or such earlier date as otherwise agreed to by the required holders, but board
observation rights shall be preserved;

 

-    the cap on compensation to 5% holders of equity will be modified to be $2
million annually, which amount will increase to $3 million if total leverage is
less than 3x LTM Adjusted EBITDA, and will increase to $4 million if total
leverage is less than 2x LTM Adjusted EBITDA; and

 

-     other existing covenants will be modified consistent with the requirements
of the Plan Term Sheet.

 

 
 

--------------------------------------------------------------------------------

 

 

Security:

The First Lien Notes will be secured by a perfected first priority security
interest in all of the present and future tangible and intangible assets of the
Issuers and the Guarantors.

Documentation:

The documentation for the New First Lien Notes (which shall be satisfactory in
form and substance to the Required Consenting Parties, the Issuers and the
Guarantors) will include, among other items, an indenture and security documents
(collectively, the “Financing Documentation”), which shall be based on the
existing First Lien Indenture, Security Documents (as defined in the First Lien
Indenture) and other existing related documents to the extent possible and will
be modified, as appropriate, to reflect the terms set forth in this Term Sheet
and the Plan Term Sheet. In addition, the distinction in the existing First Lien
Indenture between Conru/Mapstead Definitive Securities and all other Securities
will be eliminated in the Financing Documentation.

Representations and Warranties, Covenants and Events of Default:

The Financing Documentation will contain representations and warranties,
covenants and events of default substantially the same as those in the existing
First Lien Indenture and related documents, except as set forth in this Term
Sheet and as otherwise mutually agreed by the Issuers and the Required
Consenting Parties.

Governing Law:

New York.

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit C to the Transaction Support Agreement

 

Joinder

 

JOINDER

 

This Joinder to the Transaction Support Agreement, dated as of [_____], 2013, by
INI, FFN, the Guarantors and the Consenting First Lien Noteholders and the
Consenting Second Lien Noteholders thereto (the “Agreement”), is executed and
delivered by [__________________] (the “Joining Party”) as of [______________],
2013 in connection with the transfer from a Consenting First Lien Noteholder or
Consenting Second Lien Noteholder party to the Agreement to the Joining Party.
Capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Agreement.

 

1.     Agreement to be Bound. The Joining Party hereby agrees to be bound by all
of the terms of the Agreement, which is attached to this Joinder as Annex G (as
the same may be hereafter amended, restated, or otherwise modified from time to
time) as if the Joining Party were an original signatory to the Agreement. From
and after the date hereof, the Joining Party shall hereafter be deemed to be a
“Consenting First Lien Noteholder” and/or “Consenting Second Lien Noteholder,”
as the case may be, for all purposes under the Agreement.

 

2.     Representations and Warranties. With respect to the amount of First Lien
Noteholder Claims and/or Second Lien Noteholder Claims set forth below his, her
or its name on the signature page hereof and all related claims, rights, and
causes of action arising out of or in connection with or otherwise relating to
such Claim, the Joining Party hereby makes the representations and warranties of
such Consenting First Lien Noteholder and/or Consenting Second Lien Noteholder,
as applicable, set forth in the “Ownership of Claims” and “Representations”
section of the Agreement to each other Party to the Agreement.

 

3.     Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to such
state’s choice of law provisions which would require the application of the law
of any other jurisdiction. By its execution and delivery of this Agreement, each
of the Parties irrevocably and unconditionally agrees for itself that any legal
action, suit or proceeding against it with respect to any matter arising under
or arising out of or in connection with this Agreement or for recognition or
enforcement of any judgment rendered in any such action, suit or proceeding, may
be brought in the United States District Court for the Southern District of New
York, and by execution and delivery of this Agreement, each of the Parties
irrevocably accepts and submits itself to the exclusive jurisdiction of such
court, generally and unconditionally, with respect to any such action, suit or
proceeding. Notwithstanding the foregoing consent to New York jurisdiction, if a
Bankruptcy Case by any Issuer or Guarantor is commenced, each Party agrees that
the Bankruptcy Court shall have exclusive jurisdiction of all matters arising
out of or in connection with this Joinder.

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be executed as
of the date first written above.

 

[JOINING PARTY]

 

 

By:                                                                          
           Name:                              
           Title:     

 

Name and Address of Contact for Notices:

 

Name:

Address:

Facsimile:

 

 

Acquired Principal Amount of First Lien Notes: $                       

 

Acquired Principal Amount of Cash Pay Second Lien Notes: $           
           

 

Acquired Principal Amount of Non-Cash Pay Second Lien Notes: $      
                

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit D to Transaction Support Agreement

 

Settlement Term Sheet (Bell/Staton)

 

Set forth below are the material terms and conditions of a settlement
between Interactive Network, Inc. (“INI”) and FriendFinder Networks Inc. (the
“Company” and together with INI and certain affiliates, the “Debtors”) and Marc
H. Bell (“Bell”) and Daniel C. Staton (“Staton” and together with Bell, the
“Individuals”) relating to all of the claims and interests of the Individuals
and their affiliates (the “Individual Parties”) in or against the Debtors.  The
settlement set forth herein has been consented to by the Consenting First Lien
Noteholders and Consenting Second Lien Noteholders (each as defined in the TSA
referenced below). The parties intend to include the agreement set forth herein
in a Transaction Support Agreement between the Debtors, the Consenting First
Lien Noteholders and the Consenting Second Lien Noteholders related to the
restructuring of the Debtors (the “TSA”) and the Plan defined herein. The
Individuals will become party to the TSA if requested by the Company.  The
obligations of the Debtors provided for herein are subject to approval of the
Bankruptcy Court and confirmation of the Plan.

 



Recapitalization Transaction

The Debtors will implement a financial restructuring (the “Recapitalization
Transaction”) through a chapter 11 proceeding (the “Bankruptcy Cases”). The
Recapitalization Transaction will be embodied in a plan of reorganization for
the Debtors (the “Plan”).

 

Individual Support

The Individuals will (and will cause the Individual Parties, the indenture
trustee for the 14% Cash Pay Secured Notes Due 2013 (the “Cash Pay Second Lien
Notes”), and the collateral trustee for the Cash Pay Second Lien Notes to)
support a Recapitalization Transaction and if solicited in accordance with
applicable law vote for a Plan so long as such transaction (a) is approved by
the Company’s independent directors and (b) provides for the treatment of the
claims and interests of the Individuals (and any Individual Parties) against the
Debtors as provided for herein, and the Individuals reserve their respective
rights to withdraw such support in the event either (a) or (b) are not
satisfied.

 

Consulting Agreements

The Plan shall provide that in full satisfaction of all claims asserted by Bell
under the Consulting Agreement, dated as of October 5, 2012, between Bell and
FFN (the “Bell Consulting Agreement”), Bell shall receive $500,000 in cash,
which shall be paid under the cash collateral order as provided below (the “Bell
Payment”).

 



 

 
 

--------------------------------------------------------------------------------

 

 

 



 

The Plan shall provide that in full satisfaction of all claims asserted by
Staton under the Consulting Agreement, dated as of October 5, 2012, between
Staton and FFN (the “Staton Consulting Agreement”), Staton shall receive
$500,000 in cash, which shall be paid under the cash collateral order as
provided below (the “Staton Payment”).

 

Payments under Consulting Agreements

The authority to make the Bell Payment and the Staton Payment shall be requested
by the Company in the cash collateral motion and shall be made pursuant to a
final cash collateral order subject to (a) approval of the Bankruptcy Court for
the Bell Payment and the Staton Payment and (b) the final cash collateral order
providing for the ability of the Bankruptcy Court to clawback the Bell Payment
and the Staton Payment if (i) the Bankruptcy Court determines that Bell, Staton
or any Bell/Staton Party did not comply with its obligations under this
Settlement Term Sheet, (ii) the TSA terminates in accordance with its terms
after the filing of the chapter 11 cases and the Company either withdraws the
Plan or modifies the Plan to be inconsistent in any material respect with the
Plan Term Sheet, (iii) the Company’s right to use cash collateral terminates, or
(iv) confirmation of the Plan is denied or the effective date has not occurred
by the Outside Date (as defined in the TSA) (a “Clawback”). In the event of a
Clawback, each of Bell and Staton agree to immediately disgorge and repay the
Bell Payment or Staton Payment, as applicable, and all parties shall return to
the status quo as if this Settlement Term Sheet had not been executed.

 

In the event the Bankruptcy Court does not approve the Bell Payment and Staton
Payment being paid under the cash collateral order, the Bell Payment and Staton
Payment will be made on the Effective Date of the Plan as a distribution under
the Plan.

 

Indemnification

The Plan shall provide that the existing indemnification provided to Bell and
Staton by the Company shall remain in place on the same terms and conditions as
exist as of the date hereof and shall not be affected by the Plan. That
indemnification shall cover present and future legal proceedings, including,
without limitation, indemnification for three (3) existing lawsuits (including
the lawsuit filed by Equity Acquisition, LLC in the Palm Beach County Circuit
Court, Florida against Bell, Staton, Bell Family 2000 Trust Agreement, Staton
Family Investments, LTD, and Strategic Media, LLC and the lawsuit filed by
Jordan Zimmerman and Alvin Malnik in the Palm Beach County Circuit Court,
Florida against Bell, Staton and FFN) for which the Company has already tendered
coverage to the insurers (the “Existing Litigation”).

 



 

 
 

--------------------------------------------------------------------------------

 

 

 



 

As of the effective date of the Plan, the Company will purchase for its existing
director and officer liability insurance policy a six (6) year tail with a
minimum of $10 million in available coverage or such other commercially
reasonable term and coverage as shall be determined by the independent members
of the Company’s board of directors.

 

Undertakings

The Bell and Staton undertakings relating to the Existing Litigation shall
remain in place and shall be unaffected by the Plan.

 

Other Claims

The Plan shall provide that any second-lien notes or equity owned by Bell or
Staton (or any Individual Parties) shall be entitled to a pro rata distribution
of the consideration provided to the class in which such notes or equity are
classified under the Plan. None of Bell, Staton or any Individual Party shall
object to their classification or treatment under the Plan so long as their
claims and/or interests are treated consistently with the other claims and/or
interests in the applicable class; provided, that the second-lien notes held by
Bell, Staton or any Individual Party will be classified together with all other
second-lien notes of the Debtors (regardless of the cash pay or non-cash pay
nature of such notes).

 

All other claims against and interests in the Debtors held by Bell, Staton or
any Individual Parties shall be released and deemed fully satisfied by the Plan
without further compensation.

 

Boca Leases

Upon the effective date of the Plan, the existing two (2) leases for property in
Boca Raton, Florida (the “Boca Raton Leases”) shall be amended to provide that
such leases are terminable on ninety (90) days notice from either the Company or
Bell or Staton.

 



 

 
 

--------------------------------------------------------------------------------

 

 

 



Non-Compete and Non-Disparagement

On the effective date of the Plan, Bell and Staton shall agree to and execute
and deliver a customary non-compete (two years) and non-disparagement agreement
with the Company.

 

Continuing Obligations

On and after the effective date of the Plan, the Company shall forward all
emails directed to the Individuals’ Company email addresses to an email address
to be provided by Bell and Staton, respectively, including all emails sent to
mbell@ffn.com, mbell@PMGI.com, Mbell@penthouse.com, dstaton@ffn.com,
dstaton@PGMI.com, Dstaton@penthouse.com and any other email addresses used by
the Individuals while formerly employed by the Company or while engaged as a
consultant by the Company, for a period of seven (7) years following the
termination of their engagement.

 

Releases

The Plan shall provide that Bell and Staton shall (a) remain retained as
consultants by the Debtors through the effective date of the Plan and such
retention shall be terminated upon the later of the effective date of the Plan
or receipt of the cash payments described above in “Consulting Agreements”, (b)
support the Plan, and (c) receive releases in their capacities as officers,
directors, employees and consultants under the Plan. The Plan will contain such
releases from the Company and its affiliated debtors and debtors-in-possession
and will also contain voluntary releases of Bell and Staton from the creditors
of the Company party to the TSA and the Company’s affiliated debtors and
debtors-in-possession.1 Notwithstanding the foregoing, so long as the conditions
to the Individuals’ support set forth above in clauses (a) and (b) in the
“Individual Support” section continue to be satisfied, the Debtors shall not be
obligated to make any payments under the Bell Consulting Agreement or the Staton
Consulting Agreement from the date hereof except (a) for payments provided for
hereunder or (b) in the event of a Clawback, to the extent ordered by the
Bankruptcy Court.

 



 

1 This is based on the assumption the TSA requires Consenting Noteholders,
including Stonehill, Andrew Conru, Lars Mapstead and related affiliates to
provide releases.

 

 
 

--------------------------------------------------------------------------------

 

 

 



Legal Fees and Expenses

The Company shall pay all reasonable legal fees and expenses actually incurred
by the Individual Parties in all of their capacities through the date hereof in
connection with the evaluation, negotiation, documentation and implementation of
the Recapitalization Transaction in an amount not to exceed $125,000, provided,
however, that nothing herein shall preclude (a) the indenture trustee for the
Cash Pay Second Lien Notes and/ or the collateral trustee for the Cash Pay
Second Lien Notes from seeking to have their reasonable fees and expenses
(including counsel fees) incurred solely on account of ministerial and/or
administrative actions taken in connection with the implementation of the
Recapitalization Transaction paid by the Company as adequate protection in
connection with the Company’s use of cash collateral or incurrence of
debtor-in-possession financing, and (b) the Company or any other party’s rights
to object to any such request for adequate protection.

 

Pre-filing Termination

In the event the TSA terminates in accordance with its terms prior to the filing
of the chapter 11 cases, this Settlement Agreement shall also terminate.

 



 

[Signature pages follow]

 

 

 
 

--------------------------------------------------------------------------------

 

 

Executed and agreed to this 27th day of August, 2013.

 

INTERACTIVE NETWORK, INC.

 

 

By: /s/ Ezra Shashoua                                      

 

Its: Chief Financial Officer                              

 

 

FRIENDFINDER NETWORKS INC.

 

 

By: /s/ Ezra Shashoua                                      

 

Its: Chief Financial Officer                                

 

 

 
 

--------------------------------------------------------------------------------

 

 

Executed and agreed to this 27th day of August, 2013.

 

 

/s/ Marc H. Bell                                                   

Marc H. Bell

 

 

 

/s/ Daniel C. Staton                                            

Daniel C. Staton

 

 

 
 

--------------------------------------------------------------------------------

 

 

Consented to as of this 27th day of August, 2013

 

CONSENTING FIRST LIEN AND SECOND LIEN NOTEHOLDERS

 

By:

 

By:     ______________________________________

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

 

 

Consented to as of this 27th day of August, 2013

 

ANDREW B. CONRU TRUST AGREEMENT

 

By: /s/ Andrew B. Conru                                     

Andrew B. Conru, Trustee

 

MAPSTEAD TRUST, CREATED APRIL 16, 2002

 

By: /s/ Lars Mapstead                                         

Lars Mapstead, Trustee

 

By: /s/ Marin Mapstead                                      

Marin Mapstead, Trustee

 